Citation Nr: 1308168	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-00 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder (claimed as irregular heartbeat and myocardial infarction), to include as secondary to herbicide exposure or a service-connected condition.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure or a heart disorder.

3.  Entitlement to service connection for a dental disability claimed as residuals of chronic periodontitis.

4.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1974 and from August 1976 to March 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A September 2006 rating decision denied entitlement to service connection for a heart disorder, hypertension, and a dental disability.  A September 2010 rating decision denied entitlement to an annual clothing allowance.  

The issues of entitlement to service connection for a dental disability for treatment purposes only and a claim for home improvements and structural alterations (HISA) have been raised by the record, but these issues do not appear to have been recently adjudicated.  It appears that the RO denied the HISA claim in July 2011 but that the Veteran filed another claim in January 2012.  The Board does not have jurisdiction over these issues, and they referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The issues of entitlement to service connection for a dental disability claimed as residuals of chronic periodontitis and hypertension are decided in this decision.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.





FINDINGS OF FACT

1.  The Veteran does not have a dental disability that has been shown to be etiologically related to service.

2.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed hypertension was incurred in service.


CONCLUSIONS OF LAW

1.  A dental disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2012).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Since the Board is granting entitlement to service connection for hypertension, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The notice requirements for the Veteran's dental disability were met in this case by a letter sent to the Veteran in April 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter did not provide the criteria for assigning effective dates and disability ratings, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim for service connection for a dental condition is being denied on the merits, no effective date will be assigned, so there can be no possibility of any prejudice to the Veteran. 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's dental claim, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's residuals of his chronic periodontitis are related to service.  The Veteran himself has provided statements that he has a dental disability that is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.
In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Dental Condition

Disability compensation and VA dental treatment may be provided for certain specified types of service-connected dental disorders.  The United States Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As noted, this claim has been referred for adjudication.  

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See Byrd v. Nicholson, 19 Vet. App. 388 (2005) (discussing history of 38 C.F.R. § 3.381, 4.150).  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

The Veteran contends that service connection is warranted for a dental condition which began after he underwent a gingivectomy in service.  He stated that since the December 1971 procedure he has suffered from bleeding gums, bone loss, and cold and heat sensitivity.  See e.g, February 2006 claim.  

The Veteran's service treatment records show that he underwent a gingivectomy in service in December 1971.  Follow up treatment records show that he was recovering and healing well.  In reviewing his dental records from August 1976 to March 1984 the Veteran reported some heat and cold sensitivity in January 1982.  He was advised to follow up for re-evaluation, but there is nothing further with regards to this complaint.  There is no evidence that the Veteran had impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla.  There is also no evidence in service of loss of teeth due to loss of substance of body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

In a July 1984 VA treatment record the Veteran reported that his tooth, #32, hurt and it was sensitive to cold.  He was advised to have his wisdom tooth pulled.

In a February 1998 VA treatment record the Veteran reported that his gums had been swelling for one month, without pain, and he had occasional bleeding when brushing his teeth.  The physician opined that the Veteran's gum swelling and bleeding were secondary to the prescription medications he was taking.  

A private treatment record shows that the Veteran had generalized moderate bone loss with generalized moderate adult periodontitis with localized advanced.  The etiology was found to be due to bacterial plaque.  See June 2000 private treatment record.  The Veteran had tooth #15 extracted at this appointment as well.  

In this case, there is no evidence that the Veteran meets the criteria for compensation for a dental disability.  The Veteran underwent a gingivectomy in service which he alleges lead to bleeding gums, bone loss, and heat and cold sensitivity.  He specifically claimed service connection for chronic periodontitis.  

Compensation is only available in specific circumstances, such as where a tooth is lost due to loss of substance of body of maxilla or mandible, which the Veteran is not claiming.  The bone loss identified in the June 2000 private treatment record is due to bacterial plaque, or periodontal disease.  As has been discussed, the Veteran cannot receive compensation for periodontal disease.  Service connection is warranted where bone loss is caused by trauma or disease, but service connection is not warranted where bone loss is the result of periodontal disease.  See 38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913. 

However, the Veteran can be entitled to noncompensable service connection for dental conditions for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  This issue has been referred to the RO for adjudication.  

The Board acknowledges that the Veteran believes his claimed dental condition, should be service-connected.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, residuals of an in service gingivectomy, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board notes that the Veteran underwent a gingivectomy in service in December 1971.  He has since claimed bleeding gums, cold and heat sensitivity, and bone loss, which was noted on a June 2000 private treatment record.  However, as discussed, the Veteran's claim for bone loss due to chronic periodontal disease is explicitly not allowed under 38 C.F.R. § 3.381.  There is also no evidence of impairment of the mandible, loss of a portion of the ramus, a loss of a portion of the maxilla as due to his in service gingivectomy or tooth loss due to loss of substance of body of maxilla or mandible as due to his in service gingivectomy.  Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a dental disability for compensation purposes.  38 C.F.R. § 4.150.

Hypertension

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins.  These must be confirmed by readings taken two or more times on at least three different days.  Id.

The service treatment records show that in April 1980 the Veteran had an episodic sinus arrest with nodal escape.  On objective evaluation his blood pressure was 140/90 and 140/86.  The assessment was episodic sinus arrest with nodal escape in a man without evidence of organic heart disorder; and hypertension.  It was noted that he was never noted to have had high blood pressure before.  He was to have his blood pressure checked and if elevated on repeat examination return for prescription medication and counseling on diet.  On April 10, 1980, blood pressure readings were 140/90 (sitting) in the morning, and in the afternoon, 128/92 (sitting), 124/84 (recumbent), and 140/76 (standing for 3 min).  On April 11, 1980, blood pressure readings were 130/92 (sitting), 134/82 (recumbent), and 136/100 (standing for 3 min) in the morning, and in the afternoon, 128/78 (sitting), 124/72 (recumbent), and 136/88 (standing for 3 min).  On April 14, 1980, blood pressure readings were 134/94 (sitting), 124/82 (recumbent), and 128/104 (standing for 3 min) in the morning, and in the afternoon, 116/78 (sitting), 120/76 (recumbent), and 110/90 (standing for 3 min).  It was noted that the average sitting blood pressure reading was 129.4/87.4; the average recumbent blood pressure reading was 125.2/79.2, and the average standing blood pressure reading was 130/91.6.  

An August 1980 treatment record shows the Veteran had a history of high blood pressure.  On objective evaluation his blood pressure was 140/88.  He was reportedly on a low sodium diet.  On his separation examination in February 1984 it was noted that the Veteran had a history of episodic borderline hypertension in April 1980 when his father died.  

Following separation from service in January 2006 the Veteran was noted to suffer from hypertension.  The Veteran was afforded a VA examination in January 2012.  His blood pressure was recorded as 152/80, 146/80, and 150/84.  The Veteran reported taking prescription medication to help control his high blood pressure.

On review of the evidence of record, the Board finds that the Veteran incurred a hypertension disability in service.

The medical evidence establishes that the Veteran was diagnosed with high blood pressure in service and his blood pressure readings met the VA requirements to show hypertension existed.  He also continued to be treated for hypertension after his discharge from military service.  Additionally, VA treatment records dated after the Veteran's service connection claim for hypertension in 2006 show a continued diagnosis of hypertension with continued medication to treat this disease.  See e.g., June 2006 VA treatment record.  Therefore, the record shows that the Veteran's hypertension has been a chronic condition since service.  Moreover, the Board observes that the Veteran has attested to his long-term treatment for hypertension, which, as a lay person, he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, the Board considers the Veteran's assertions of a continuity of hypertension symptomatology since service to be credible in the absence of any evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  As hypertension is considered a chronic disease under 38 C.F.R. § 3.309(a), service connection can be granted for this disease by establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, --- F.3d ----, No. 2011-7184, 2013 WL 628429 *5 (Fed. Cir. February 21, 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).

A January 2012 VA examination report notes that the Veteran's hypertension was related to his coronary artery disease but does not address whether the Veteran's present diagnosis of hypertension is related to the hypertension shown in his military service.  Nonetheless, the Board considers it significant that the Veteran was initially diagnosed with high blood pressure in the hypertensive range and assessed as having hypertension in April 1980 during his military service.  Moreover, he has since undergone clinical testing that establishes a current diagnosis of hypertension in support of his service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a claim for service connection, the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  

Where, as here, the record contains both in-service and post-service diagnoses of a chronic disorder (hypertension), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a medical opinion relating the Veteran's currently diagnosed hypertension to his military service, the Board finds that the evidence weighs in favor of his claim.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical finding of high blood pressure in the hypertensive range and a finding of hypertension in service, and subsequent medical findings of a hypertension thereafter, including during the appeals period, as well as credible supporting evidence of a chronic hypertension disorder since service, the Board concludes that the evidence supports the grant of service connection for hypertension.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for hypertension is granted.


ORDER

Entitlement to service connection for residuals of chronic periodontitis is denied.

Entitlement to service connection for hypertension is granted.



REMAND

The Veteran contends that his heart disorder was caused by his exposure to herbicides during the Vietnam conflict.  The Board notes the Veteran's personnel records indicate he was stationed on the U.S.S. Enterprise from June 1972 to June 1974.  In his original claim for compensation the Veteran also stated he was in Vietnam from September 1972 to April 1973.  The Veteran is in receipt of the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, the National Defense Service Medal, and the Navy Unit Commendation.  His personnel records stated that he participated in "direct support of military operations/combat support on the U.S.S. Enterprise."

There exists a presumption for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  With regard to the presumption that ischemic heart disorder is related to herbicide exposure in Vietnam, ischemic heart disorder includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Furthermore, 38 C.F.R. § 3.309(e) adds a new Note 3 which reads as follows: "For purposes of this section, the term ischemic heart disorder does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disorder."  

The AOJ should make efforts to obtain outstanding deck logs of the U.S.S. Enterprise to determine if it was stationed in "brown waters."  The Veteran should also be contacted so that he can provide additional information regarding his in country Vietnam service, to include the name of any vessels he took ashore.  If he identifies the whale boat (or any other vessel), related deck logs should be obtained.
In addition the Board has granted entitlement to service connection for hypertension in this decision.  It is not clear if the Veteran's heart disorder was first incurred in service.  An examination that was provided in January 2012 did not provide an adequate opinion as to whether the Veteran's heart disorder was caused or aggravated by his now service-connected hypertension.  The opinion only stated he would have to speculate if this was the case as the two conditions made a person susceptible to developing the other.  This is a medical determination; therefore, an addendum opinion should be obtained to determine the nature and etiology of the Veteran's heart disorder, taking into account whether there is any aggravation of the Veteran's heart disorder as a result of his service-connected PTSD or hypertension.

Finally, the Board observes that the Veteran perfected his appeal for entitlement to a clothing allowance.  In his November 2010 VA Form 9 he stated that he wished to appear before a Board member for a videoconference hearing.  To date the Veteran has not been scheduled for a videoconference hearing and has not withdrawn that request.  On remand, the RO should clarify if the Veteran still wishes to have a videoconference hearing and if so, schedule him for one.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent an updated VCAA notice which informs him how to establish a claim for service connection due to herbicide exposure.  Additionally, the Veteran should be asked to provide greater information regarding when and how he went ashore into Vietnam.  The name(s) of any vessels he took ashore would be helpful. 

2.  The RO should contact the appropriate entity or entities to request searches of the deck log or other appropriate records of any vessel identified by the Veteran that took him to shore (for the specific periods identified by the Veteran).  All records obtained must be associated with the claims file and any negative response should be documented.

The RO should also obtain the deck logs for the U.S.S. Enterprise for the period of time the Veteran was aboard.

If efforts to obtain these records are unsuccessful, notify the Veteran and indicate any further steps VA will make concerning his claim.

3.  Request that the January 2012 VA examiner offer an addendum opinion regarding the Veteran's claim for entitlement to service connection for a heart disorder.  The claims file must be made available to, and reviewed by, the examiner.  

The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the findings in the service treatment records in April 1980 with an impression of episodic sinus arrest with nodal escape.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current heart disorder was caused by his service-connected PTSD or hypertension.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current heart disorder was aggravated (meaning chronically worsened) by his service-connected PTSD or hypertension.  If so, please state, to the extent possible, the baseline level of severity of the heart disorder before the onset of aggravation.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

If the January 2012 VA examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  The RO should contact the Veteran to determine if he still wishes to have a Board videoconference for his claim of entitlement to a clothing allowance.  If so, the Veteran should be scheduled for a videoconference hearing before a Board member.

6.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7.  After completing the above, readjudicate the Veteran's claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


